Citation Nr: 1542847	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in August 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, and has provided credible testimony related to his contention, that his current bilateral hearing loss disability is the result of noise exposure during his service as a Light Weapons Infantryman, with service in the Republic of Vietnam.  See DD Form 214.  The Board concedes that the described acoustic trauma is consistent with the Veteran's documented service.  The Board also finds that the Veteran's spouse has provided credible testimony regarding her perception that the Veteran had diminished hearing within one year of service separation.  

Review of the Veteran's claims file discloses that on VA examination in May 2011 a VA audiologist opined that the Veteran's bilateral hearing loss disability was not related to military noise exposure.  The examiner particularly relied upon the finding that the Veteran's hearing was normal at discharge, with no significant threshold shifts noted in either ear between entrance and separation.  Notably, the Veteran's entrance audiogram is dated in August 1967.

The Board finds that a new opinion and possible examination are necessary because the basis of the May 2011 opinion is insufficient for adjudication purposes.  In short, the examiner appeared to base the opinion, that the Veteran's hearing loss was not caused by or a result of military noise exposure, on the lack of evidence indicating a hearing loss disability during service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

As noted in Hensley, however, the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  

Also, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)- American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards.  As noted, the May 2011 VA examiner stated that the Veteran's hearing was normal at the time of discharge and did not demonstrate any significant threshold shifts in either ear.  However, it does not appear that the examiner converted the values found in the service treatment records to ISO-ANSI standards.

In light of the above discussion, the Board has determined that additional development is necessary.  Specifically, the claim must be remanded to obtain an addendum opinion, if possible, from the May 2011 examiner with consideration of the conversion of the Veteran's entrance audiogram to ISO-ANSI standards. 

Also, following the May 2011 VA examination, the Veteran submitted private medical opinions from the King Hearing Center dated in December 2012 and April 2013.  These opinions relate the Veteran's bilateral hearing loss to service, although they do not appear to have been offered with the benefit of reviewing the Veteran's service treatment records.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 121, 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123.  In order to ensure that any medical opinion obtained is based upon a full and adequate review of the pertinent medical evidence and history, the examiner is asked to address these opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the May 2011 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss.  Ensure that the examiner is made aware of the need to convert the results of the August 1967 entrance examination audiogram to ISO-ANSI standards, and that the examiner is provided with the results of that examination following conversion.

Following review of the claims file, the examiner should provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss disability is attributable to service, particularly exposure to acoustic trauma.

In answering this question, please consider that it is conceded that the Veteran was exposed to acoustic trauma during his military service, and that the Veteran's spouse has provided credible testimony regarding her perception that the Veteran had diminished hearing within one year of service separation.  Also, in rendering any opinion, please specifically consider the December 2012 and April 2013 opinions from the King Hearing Center.  

Please also note that the absence of a measured hearing loss alone during service cannot serve as the sole basis for finding that a current hearing loss disability is not related to service.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner should specifically address the findings of the audiometric testing conducted during service, which, with respect to the August 1967 entrance examination audiometrics, should be converted to ISO-ANSI standards.

If the examiner who performed the May 2011examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination and that examination should likewise take into account the August 1967 entrance examination audiometrics converted ISO-ANSI standards.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




